By the Court, Niles, J.:
The plaintiff’s title is derived through a sale for delinquent taxes for the fiscal year 1868-9—the defendant’s through a sale for taxes for the year 1865-6. The facts are substantially the same as in the case of Anderson v. Rider (46 Cal. 138), in which we held that “the title acquired under a tax sale for taxes of a subsequent year must prevail over a title founded on a sale for the taxes of a previous year.” (Dougherty v. Henarie, 47 Cal. 10.)
Judgment reversed. Bemittitur forthwith.